Citation Nr: 0402600	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  02-09 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a compensable rating for bilateral 
sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk




INTRODUCTION

The veteran had active service from September 1966 to March 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Roanoke, Virginia Regional Office (RO).


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for a compensable rating 
for bilateral sensorineural hearing loss and the VA has made 
reasonable efforts to develop such evidence.

2.  When applying the findings to TABLES VI, VIA, and VII, 
the veteran's hearing equates to a noncompensable evaluation.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
bilateral defective hearing have not been met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.85 and Part 4, Code 6100 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In the present case, the claimant's request for a compensable 
rating was received on January 14, 2000.  In a rating 
decision dated in March 2000 that issue was denied.  In May 
2001, over one year after that rating action was promulgated 
did the RO provide notice to the claimant regarding the duty 
to notify him of the evidence he must provide, and the 
evidence that VA would obtain on his behalf.  In defense of 
the RO, VCAA became law in November 2000.  The veteran was 
provided with a statement of the case issued in November2001 
and supplemental statements of the case, both issued in July 
2002 apprising him of VA actions in this case.  

The Board is aware of the recent decision of United States 
Court of Appeals for Veterans Claims (Court) in Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004) which 
stands for the proposition that the plain language of [VCAA] 
requires that notice to a VA claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after", the 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  38 U.S.C. §§ 5100, 
5103(a).  The Court further held that the Secretary failed to 
demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")".  

To summarize, the Court held that once a substantially 
completed application has been received, and prior to a 
rating determination, "the Secretary must provide notice, 
consistent with the requirements of section 5103(a), 
§ 3.159(b), and Quartuccio, supra, that informs the claimant 
(1) of the information and evidence not of record that is 
necessary to substantiate the claim, (2) of the information 
and evidence that VA will seek to provide, and (3) of the 
information and evidence that the claimant is expected to 
provide.  Furthermore, in compliance with the explicit 
requirement of § 3.159(b) and the implicit requirement of 
section 5103(a), on remand VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. § 3.159(b)(1) 
(emphasis added).  In other words, as a fourth element of the 
requisite notice, the Secretary must tell the claimant as to 
the matter at issue to "give us everything you've got 
pertaining to your claim(s)", or something to that effect.  
See 38 C.F.R. § 3.159(b)(1)."  

In order to satisfy the holding in Pelegrini in this case, 
would require the Board to dismiss the case holding that the 
rating decision of the RO promulgated prior to providing the 
veteran full VCAA notice were void ab initio.  The result of 
this action would require that the entire rating process be 
reinitiated, with the claimant being provided VCAA notice and 
an appropriate amount of time to respond before an initial 
rating action, the filing by the claimant of a notice of 
disagreement, the issuance of a statement of the case, and 
finally, the submission of a substantive appeal by the 
claimant.  

In this case, the claimant was provided every opportunity to 
submit evidence, attend a hearing at the RO before a hearing 
officer or before a VLJ at the RO or in Washington, D.C.  He 
was provided with the appropriate law and regulations.  He 
was given ample time to respond.  To allow the appeal to 
continue would result in nonprejudical error.  "The record 
has been fully developed," and "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) 

The Board concludes that it may proceed, as specific notice 
as to which party could or should obtain which evidence has 
been provided in effect and no additional pertinent evidence 
appears forthcoming. See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Thus, it is concluded that the claimant has 
sufficient notice of the type of information needed to 
support said claims and the evidence necessary to complete 
the application.  Therefore, the Board concludes that the 
duty to assist and notify as contemplated by applicable 
provisions, including the Veterans Claims Assistance Act of 
2000, has been satisfied with respect to said issue on 
appeal.  Accordingly, appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Factual Background

The veteran contends that the symptomatology associated with 
his service-connected bilateral sensorineural hearing loss 
presents a greater degree of impairment than that currently 
assigned and that the objective evidence contained within the 
record supports a conclusion that the degree of disability 
more closely approximates the required criteria for 
assignment of the next higher evaluation.

On the authorized VA audiological evaluation in March 2000, 
pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
AVG.
RIGHT
15
15
20
35
50
30
LEFT
25
30
40
50
70
48

Speech audiometry revealed speech recognition ability of 92% 
percent in the right ear and speech recognition ability of 
84% in the left ear.  The diagnosis was hearing acuity within 
normal limits through 2000 Hertz, sloping to a moderate 
sensorineural hearing loss 4000-8000 Hertz, in the right ear 
and hearing acuity within normal limits through 500 Hertz, 
sloping to a mild to moderate severe degree sensorineural 
hearing loss 1000-3000 Hertz, and a moderately severe degree 
4000-6000 Hertz, in the left ear.  Word recognition scores 
were good without evidence of rollover.

On the authorized VA audiological evaluation in June 2001, 
pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
AVG
RIGHT
5
10
10
20
40
20
LEFT
5
10
15
30
50
26

Speech audiometry revealed speech recognition ability of 88% 
percent in the right ear.  The examiner reported that the 
veteran refused to respond to stimuli for word recognition 
testing in the left ear.  The diagnosis was hearing acuity 
within normal limits from 250-3000 Hertz, with a mild 
sensorineural hearing loss 4000-8000 Hertz, in the right ear 
and hearing acuity within normal limits from 250-2000 Hertz, 
with a mild sloping to moderately severe sensorineural 
hearing loss 3000-8000 Hertz.  Word recognition was not 
considered to be adequate for rating purposes.

A report from a private medical examiner received July 2002, 
shows that the veteran was seen with a complaint of hearing 
loss in July 2001, after his VA examination.  On examination 
the veteran's ears looked quite normal.  An audiogram showed 
a mild hearing loss in the right ear and a much more severe 
hearing loss in the left ear with overall speech reception 
threshold at 25 decibels in the right ear and 80 decibels in 
the left ear.  Speech discrimination scores were 92% inn the 
right ear and 36% inn the left ear.

Analysis

The veteran seeks a compensable rating for a bilateral 
hearing loss.  In that regard, disability evaluations, in 
general, are intended to compensate for the average 
impairment of earning capacity resulting from a service-
connected disability.  They are primarily determined by 
comparing objective clinical findings with the criteria set 
forth in the rating schedule.  38 U.S.C.A. § 1155 (West 
2002). 38 C.F.R. Part 4 (2002).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2002).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55 (1994)

Regarding the issue of an increased evaluation for defective 
hearing, the Board observes that, effective June 10, 1999, 
the schedular criteria for the evaluation of service- 
connected ear diseases and, specifically, hearing loss, 
underwent revision.  Where a law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeals process has been 
concluded, the version of the law or regulation most 
favorable to the appellant must apply unless Congress or the 
Secretary provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  As there is no indication that the 
Secretary has precluded application of either the "old" or 
"amended" version of the pertinent regulations, due process 
considerations dictate that the veteran's claim for an 
increased evaluation for defective hearing be evaluated under 
the pertinent regulations effective both before and after the 
June 10, 1999 changes to the rating schedule.  Bernard v. 
Brown, 4 Vet. App. 384 (1995); see also VAOPGCPREC 3-2000 
(April 10, 2000). However, in the case at hand, the 
disability in question (hearing loss) does not fall within 
those sections of the rating schedule which underwent 
substantive change. Accordingly, for all intents and 
purposes, the appropriate evaluation to be assigned the 
veteran's hearing loss may be determined under either the 
"old" or "new" schedular criteria.

Finally, regarding the veteran's hearing loss, the Board 
notes that evaluations of bilateral defective hearing range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 Hertz. To evaluate the degree of disability from 
bilateral service-connected defective hearing, the rating 
schedule establishes 11 auditory acuity levels ranging from 
Level I for essentially normal acuity through Level XI for 
profound deafness. 38 C.F.R. § 4.85 and Part 4, Code 6100 
(2002).


Table VI
Numeric designation of hearing impairment 
based on puretone threshold average and speech 
discrimination.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VII
I 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VII
I
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA
Numeric designation of hearing impairment based only on 
puretone threshold average

Puretone Threshold Average
0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 




Table VII
Percentage evaluation for hearing impairment
(diagnostic code 6100)

 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VIII
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I

In the present case, the Board notes that, on VA examination 
in March 2000, audiometric findings were consistent with 
Level I hearing in the right ear and Level II hearing in the 
left ear.  Subsequent VA audiometric examination in June 2001 
yielded audiometric findings consistent with Level I hearing 
in the veteran's right ear (using either Tables VI or VIA), 
and Level I hearing in his left ear (utilizing Table VIA, 
because  the veteran refused to respond to stimuli). 

When comparing these findings to the findings on private 
examination in July 2002, where the examiner reported an 
average speech reception threshold of 25 decibels on the 
right with a discrimination ability of 92 percent, and an 
average speech reception threshold of 80 decibels on the left 
with a discrimination ability of 36 percent, it would appear 
that the results are vastly different.  However, upon 
applying the rating criteria found in Tables VI showing a 
Level I in the right ear, and a Level IX in the left ear and 
applying these results to Table VII, the results still equate 
to a noncompensable rating.  

In conclusion, the findings are consistent with the 
noncompensable evaluation presently in effect. Accordingly, 
an increased rating is not warranted.


ORDER

Entitlement to a compensable rating for bilateral 
sensorineural hearing loss is denied.


_________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2





